DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on July 18, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 9, 14,  and 15 and has newly added claims 16-20.  
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification of originally filed fails to provide explicit teachings concerning the three dimensional surface feature comprises a curvature and the holographic micro-structures are formed at least partially on the curvature of the three-dimensional surface feature.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended phrase “the non-planner three dimensional surface feature” recited in amended claim 1 is confusing and indefinite since it lacks proper antecedent basis.  For the purpose of examination this phrase is being interpreted as “the non-planar three dimensional surface features”.  Claims 2-8 and 16-19 inherit the rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8 and newly added claim 18 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Cueli (PN. 5,513,019) in view of the US patent application publication by Tompkin et al (US 2011/0134496 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Cueli teaches a credit card (10, Figures 1 and 2) serves as the component that is comprised of a surface surrounded by peripheral edges (please see Figure 1) that surface is further comprised of a three-dimensional surface feature or printed indicia (12), to render the surface as being non-planar across at least a portion of the surface, (please see Figure 1) and a plurality of holographic micro-features (holographic overlay 20 and 31) formed across the surface, (please see Figure 1 and 2).  As shown in Figure 1, the holographic micro-features (20/31) reproduces holographic images (22, 24 and 26) as being to interact with ambient light.  The holographic images may be corresponding to authentication mark associated with the component.  
This reference has met all the limitations.  Cueli teaches that the credit card or the component is formed by embossing method, (please see the abstract).  It however does not identified the credit card or the component as “injection-molded component” that is formed via “an injection-molded process”.  However these features are considered to be product-by-process per se, that does not differentiate the final product from the prior art, since injection molding process is a well-known process method in the art, (please see MPEP 2173.05(p)).  
Claim 1 has been amended to include the phrase “a plurality of holographic micro-features formed on and across at least a portion of the non-planar three-dimensional surface feature.  Cueli does not teach such explicitly.  However such arrangement is common in the art as explicitly demonstrated by Tompkin et al (‘496) wherein hologram layer (12, Figure 3) may be formed on and across at least a portion of a non-planar three-dimensional surface (on layer 11).  It would then have been obvious to one skilled in the art to apply the teachings of Tompkin et al (‘496) to alternatively have the holographic structures formed on the non-planar surface three-dimensional surface features as alternative obvious design to one skilled in the art.  
With regard to claim 2, the three dimensional surface feature (12) is visually apparent to the naked-eye to provide consumer authentication, (please see Figures 1 and 2).  
With regard to claim 4, Cueli teaches that the component is a credit card which typically has a planar surface with an approximately equal dimensions with respect to the peripheral edges.  This means the three dimensional surface feature is arranged such that a volume of embossing material (also typically suitable for molding material) of the surface is approximately equal to a volume associated with the planar surface.  
With regard to claims 5 and 6, Cueli teaches a cover sheet or protective barrier (34) that overlays the surface that is to inherently and substantially mitigate the sensitivity of the plurality of holographic micro-features to abrasion.  
With regard to claim 7, as shown in Figure 1 and 2, the three-dimensional surface feature comprises at least one of ridge.  
With regard to claim 8, Cueli teaches that the plurality of holographic micro-features are formed across substantially the entirety of the surface between the peripheral edges, (please see Figure 2).  
With regard to newly added claim 18, Cueli teaches that the component with the holographic features may be decorative or authentic element.  Although it does not teach explicitly that is a package on an electronic component, such modification is either implicated met or obvious modification to one skilled in the art, since this feature simply involved intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
With regard to newly added claim 19, Tompkin et al (‘496) teaches that the three dimensional surface features comprises a number of convex bumps and a number of concave depressions in the surface of the component.  

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueli and Tompkin et al (‘496) as applied to claim 1 above and further in view of the US patent application publication by Tompkin et al (US 2008/0024846 A1).
The optical component taught by Cueli in combination with the teachings of Tompkin et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 3, Cueli teaches that the printed indicia (12) or the three dimensional surface feature may comprise curved portion, as referred to the curved shape that may be visually apparent to naked eye, (please see Figure 1).  These references however do not teach explicitly that the three dimensional surface feature comprises at least one curved portion that defined as to have curved but not planar shape.  Tompkin et al in the same field of endeavor teaches a process for forming three dimensional structures wherein the printing plate (3, Figures 1a, 1b, 2a and 2b) that may has a curved shape which means the three dimensional structure formed may also have at least one curved shape, (please see paragraph [0068]).  It would then have been obvious to one skilled in the art to apply the teachings of Tompkin et al to alternatively make the three dimensional structure to have curved shape but non-planar shape for the benefit of providing different appearance for the information bear in the three dimensional structure.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueli and Tompkin et al (‘496) as applied to claim 1 above, and further in view of the US patent application publication by Drinkwater (US 2009/0303558 A1).
The optical component taught by Cueli in combination with the teachings of Tompkin et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 18, these references do not teach explicitly that the three dimensional surface features comprises a curvature with holographic micro-features are formed at least partially on the curvature of the three dimensional surface feature.  This limitation is rejected under 35 USC 112, first paragraph, for the reasons stated above.  
Drinkwater in the same field of endeavor teaches a data protection structure that is comprised of a three dimensional surface feature (18, Figures 1A and 1B or 44, Figures 2A and 2B) with a curvature wherein the holographic layer is formed at least partially on the curvature of the three dimensional surface feature.  It would then have been obvious to one skilled in the art to apply the teachings of Drinkwater to modify the component of Cueli to form the three dimensional feature with curvature for the benefit of providing different vision appearance.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueli and Tompkin et al (‘496) as applied to claim 1 above, and further in view of the US patent application publication by Greene (US 2011/0140842 A1 A1).
The optical component taught by Cueli in combination with the teachings of Tompkin et al as described in claim 1 above has met all the limitations of the claim.  
With regard to newly added claim 17, these references do not teach explicitly that the holographic micro-features are structed to be destructible by wiping with a user’s finger.  
Greene in the same field of endeavor teaches that a hologram may be also made self-destructible when removed or attempted to be removed, (please see paragraph [0060]).  The attempt to remove implicitly may include using user’s finger.  It would then have bee obvious to one skilled in the art to apply the teachings of Greene to make the holographic micro-features may be destructible by finger to improve the authentication function.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Pawlowski et al (US 2005/0260349 A1) in view of the US patent application publication by Tompkin et al (US 2011/0134496 A1).
Pawlowski et al teaches an injection molding device (please see Figure 6) that is comprised of a mold (3) and a method for forming an injection-molded component.  
With regard to claim 10, the method for forming an injection-molded component, comprises the step of forming a mold (3) having three-dimensional shape (10) corresponding to the injection-molded component.  As shown in Figure 2b, the three dimensional shape comprises a surface surrounded by peripheral edges and the mold (3) may have at least one curved portion (Figure 2b) which may render the surface as being non-planar across at a portion of the surface.  Pawlowski et al further teaches to include the step of filling the mold with an injection-molding material via the inject (30, Figure 6) to form the injection-molded component, (please see paragraph [0061]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to have a plurality of holographic micro-features formed across the three dimensional surface feature an being to interact with ambient light to provide a holographic image.  Tompkin et al in the same field of endeavor teaches a security element that is comprised a replication layer (11) having a three dimensional surface feature and a volume hologram layer serves as the plurality of holographic micro-features (12, Figure 10).  The volume hologram layer is to reproduce optically variable information, in the ambient light environment, corresponding to an authentication mark associated with the injection-molded component.  It would then have been obvious to one skilled in the art at the time the invention was made to apply the teachings of Tompkin et al to include a plurality of holographic micro-features to the three dimensional surface feature for the benefit of adding addition security information for verification purpose.  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al and Tompkin et al (‘496) as applied to claim 10 above, and further in view of the patent issued to Cueli (PN. 5,513,019).
The method for forming injection-molded component taught by Pawlowski et al in combination with the teachings of Tompkin et al as applied to claim 10 above has met all the limitations of the claims.   
With regard to claim 11, these references do not teach explicitly if the three dimensional surface feature is to be visually apparent to naked eye to provide consumer authentication.  Cueli in the same field of endeavor teaches a security element that is comprised of plurality of holographic features (31, Figures 1 and 2) formed on a three dimensional surface features (12) wherein the three dimensional surface features (12) may be visually apparent to naked eye to revel consumer information such as “credit card” in Figure 1.  With regard to claim 12, Cueli teaches that the holographic micro-features may be across the entirety of the surface between the peripheral edges, which means the mold for forming the injection-molded component should also be designed according to manufacture the security element or injection-molded component with the plurality of holographic features across entirety of the three dimensional surface feature.  
It would then have been obvious to one skilled in the art to apply the teachings of Cueli to modify the component to have the three dimensional surface feature also provides consumer information or authentication apparent to the naked-eye to enhance the authentication function of the security element.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al and Tompkin et al (‘496) as applied to claim 10 above, and further in view of the US patent application publication by Hsu (US 2014/0302190 A1).
The method for forming injection-molded component taught by Pawlowski et al in combination with the teachings of Tompkin et al as applied to claim 10 above has met all the limitations of the claims.   
With regard to newly added claim 20, Pawlowski et al teaches that a plurality of methods including using laser directly writing can be used to form structures on photoresist layer (11) to form the moulding structure (10, please see paragraph [0051]).  Hsu also in the same field of endeavor teaches that laser-etching method may be used to form the mother mold, (please see paragraph [0014]).  It would then have been obvious to apply the teachings of Hsu to use laser etching method to form the mold for the benefit of art well known method to form the mold.  

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Pawlowski et al (US 2005/0260349 A1) in view of the US patent application publication by Tompkin et al (US 2011/0134496 A1) and US patent issued to Cueli (PN. 5,513,019).
Pawlowski et al teaches an injection molding device (please see Figure 6) that is comprised of a mold (3) for forming an injection-molded component.  
With regard to claim 13, Pawlowski et al teaches that the mold (3, Figure 6) comprises surface corresponding to component surface that is defined by peripheral edge and the surface comprises a three-dimensional surface feature (10) that is non-planar across at least a portion of the surface.  Pawlowski et al also teaches that the mold (3, Figure 2b) may comprise at least one curved portion which make the three dimensional surface feature that is non-planar across at least a portion of the surface.  
This reference has met all the limitations of the claims.  It however does not teach explicitly to have a plurality of holographic micro-features formed across the three dimensional surface feature an being to interact with ambient light to provide a holographic image.  Tompkin et al in the same field of endeavor teaches a security element that is comprised a replication layer (11) having a three dimensional surface feature and a volume hologram layer serves as the plurality of holographic micro-features (12, Figure 10).  The volume hologram layer is to reproduce optically variable information, in the ambient light environment, corresponding to an authentication mark associated with the injection-molded component.  These features further do not teach that the three dimensional surface feature being visually apparent to the naked eye with respect to component surface to provide first consumer authentication of the injection-molded component. Cueli in the same field of endeavor teaches a security element that is comprised of plurality of holographic features (31, Figures 1 and 2) formed on a three dimensional surface features (12) wherein the three dimensional surface features (12) may be visually apparent to naked eye to revel consumer information such as “credit card” in Figure 1.
It would then have been obvious to one skilled in the art at the time the invention was made to apply the teachings of Tompkin et al and Cueli to include a plurality of holographic micro-features to the three dimensional surface feature and to make the three dimensional surface feature be visually apparent to naked eye to provide consumer authentication information for the benefit of adding multiple security information for authentication-verification purpose.  
With regard to claim 14, Cueli teaches that the component is a credit card which typically has a planar surface with an approximately equal dimensions with respect to the peripheral edges.  This means the three dimensional surface feature is arranged such that a volume of embossing material (also typically suitable for molding material) of the surface is approximately equal to a volume associated with the planar surface.  
With regard to claim 15, Cueli teaches that the holographic micro-features (31) are formed across the entirety of the surface between the peripheral edges, (please see Figures 1 and 2).  
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments based on the newly amended and newly added claims have been fully addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments concerning claim 4, the applicant is respectfully noted that in column 1, the cited Cueli reference teaches the component may comprise a credit card.  
In response to applicant’s arguments concerning the cited Pawlowski et al reference, it is noted that Pawlowski teaches explicitly that the molding method may be utilized to form diffractive structure wherein holographic micro-features is a form of diffractive structure.  The cited Tompkin (‘496) reference is being provided to show that it is well known in the art to form holographic structure on the three dimensional surface features.  
In response to applicant’s arguments concerning the claim 13, it is noted that a three dimensional surface feature is indeed non-planar.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/
 Primary Examiner, Art Unit 2872